Exhibit 10.43

FORM OF AWARD AGREEMENT

for

NON-QUALIFIED STOCK OPTION

(Time-Vested)

This AWARD AGREEMENT (the “Agreement”), effective as of                     ,
                    , is made by and between RENTRAK CORPORATION, an Oregon
corporation (“Corporation”), and                     , an employee of
Corporation (“Employee”):

RECITALS

A. Corporation wishes to afford Employee the opportunity to purchase shares of
its Common Stock.

B. Corporation has adopted the Amended and Restated 2005 Stock Incentive Plan of
Rentrak Corporation (the “Plan”).

C. The Committee appointed to administer the Plan has determined that it would
be to the advantage and best interest of Corporation and its shareholders to
grant the Non-Qualified Stock Option Award (the “Option”) provided for in this
Agreement to Employee as an inducement to remain in the service of Corporation
and as an incentive for increased efforts during such service.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:

1. GRANT OF OPTION

1.1 Grant of Option In consideration of Employee’s agreement to remain in the
employ of Corporation or its Subsidiaries and for other good and valuable
consideration, effective as of the date of this Agreement, Corporation
irrevocably grants to Employee an Option to purchase any part or all of an
aggregate of      Shares upon the terms and conditions set forth in this
Agreement and the Plan.

1.2 Purchase Price The purchase price of the Shares covered by the Option is
$         per Share, without commission or other charge, subject to adjustment
as provided in Section 13 of the Plan.

1.3 Consideration to Corporation In consideration of the granting of this Option
by Corporation, Employee agrees to render faithful and efficient services to
Corporation or a Subsidiary. Nothing in this Agreement or in the Plan confers
upon Employee any right to continue in the employ of Corporation or any
Subsidiary or will interfere with or restrict in any way the rights of
Corporation and its Subsidiaries, which are expressly reserved, to discharge
Employee at any time for any reason whatsoever, with or without Cause.

1.4 Cause For purposes of this Agreement, “Cause” for termination of employment
has the meaning set forth in the Employee’s employment agreement, if any, or
otherwise means any discharge for material or flagrant violation of the policies
and procedures of Corporation or for other performance or conduct which is
materially detrimental to the best interests of Corporation, as determined by
the Committee.

1.5 Adjustments in Option The Option is subject to adjustment as provided in
Section 13 of the Plan.

 

1



--------------------------------------------------------------------------------

2. PERIOD OF EXERCISABILITY

2.1 Commencement of Exercisability

(a) Subject to Sections 2.1(b), 2.1(c) and 2.3, the Option will vest and become
exercisable in four cumulative installments as follows:

(i) The first installment consists of 25% of the Shares covered by the Option
and will become exercisable on the first anniversary of the date the Option is
granted.

(ii) The second installment consists of 25% of the Shares covered by the Option
and will become exercisable on the second anniversary of the date the Option is
granted.

(iii) The third installment consists of 25% of the Shares covered by the Option
and will become exercisable on the third anniversary of the date the Option is
granted.

(iv) The fourth installment consists of 25% of the Shares covered by the Option
and will become exercisable on the fourth anniversary of the date the Option is
granted.

(b) No portion of the Option which is unexercisable at termination of Employee’s
employment with Corporation or a Subsidiary will subsequently become
exercisable.

(c) Notwithstanding Sections 2.1(a) and 2.1(b), the Option will become fully and
immediately exercisable in the event that, after the occurrence of an event that
would constitute a “Change in Control” of Corporation and prior to expiration of
the Option pursuant to Section 2.3, Corporation terminates Employee’s employment
with Corporation without Cause. For purposes of this Agreement, “Change in
Control” is defined as the first occurrence of any of the following:

(i) Any person (including any individual, corporation, limited liability
company, partnership, trust, group, association, or other “person,” as such term
is used in Section 13(d)(3) or 14(d) of the Exchange Act) other than a trustee
or other fiduciary holding securities under an employee benefit plan of
Corporation, is or becomes a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Corporation representing more than 50% of the combined voting power of
Corporation’s then outstanding securities;

(ii) A majority of the directors elected at any annual or special meeting of
shareholders are not individuals nominated by Corporation’s then incumbent
Board; or

(iii) The shareholders of Corporation approve (i) a merger or consolidation of
Corporation with any other corporation, other than a merger or consolidation
which would result in the Voting Securities (defined as all issued and
outstanding securities ordinarily having the right to vote at elections of
Corporation’s directors) of Corporation outstanding immediately prior to such
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) 50% or more of the
combined voting power of the Voting Securities of Corporation or of such
surviving entity outstanding immediately after such merger or consolidation,
(ii) a plan of complete liquidation of Corporation, or (iii) an agreement for
the sale or disposition by Corporation of all or substantially all of its
assets.

2.2 Duration of Exercisability Once any portion of the Option becomes
exercisable pursuant to Section 2.1, such portion will remain exercisable until
it becomes unexercisable under Section 2.3.

 

2



--------------------------------------------------------------------------------

2.3 Expiration of Option The Option may not be exercised to any extent by anyone
after the first to occur of the following events:

(a) The expiration of 10 years from the date the Option was granted;

(b) The expiration of one month from the date of Employee’s voluntary
termination of employment;

(c) The expiration of three months from the date of Employee’s termination of
employment by reason of his retirement or his being discharged without Cause,
unless Employee dies within said three-month period;

(d) The expiration of one year from the date of Employee’s termination of
employment by reason of his permanent and total disability (within the meaning
of Section 22(e)(3) of the Code);

(e) The expiration of one year from the date of Employee’s death;

(f) Immediately if Employee’s employment is terminated by Corporation for Cause;
or

(g) On the date specified in Section 2.4(b) in connection with a Terminating
Event (as that term is defined in Section 2.4(b)).

2.4 Adjustments to and/or Cancellation of the Option

(a) Neither (i) the issuance of additional shares of stock of Corporation in
exchange for adequate consideration (including services), nor (ii) the
conversion of outstanding preferred shares of Corporation into Common Stock,
will be deemed to require an adjustment in the Shares covered by the Option or
in the purchase price of Shares subject to the Option pursuant to Section 13 of
the Plan. In the event the Committee determines that an event has occurred
affecting Corporation such that an adjustment to the Option under Section 13 of
the Plan should be made but that it is not practical or feasible to make such an
adjustment, such event will be deemed a Terminating Event subject to the
following paragraph.

(b) Subject to Section 13 of the Plan, in the event of a Change in Control of
Corporation or the occurrence of an event in accordance with the last sentence
of the previous paragraph (any of such events is herein referred to as a
“Terminating Event”), the Committee will determine whether a provision will be
made in connection with the Terminating Event for an appropriate assumption of
the Option by, or substitution of appropriate new options covering stock of, a
successor corporation employing Employee or stock of an affiliate of such
successor employer corporation. If the Committee determines that such an
appropriate assumption or substitution will be made, the Committee will give
notice of the determination to Employee and the terms of such assumption or
substitution, and any adjustments made (i) to the number and kind of shares
subject to the Option outstanding under the Plan (or to options issued in
substitution therefor), (ii) to the Option purchase price, and (iii) to the
terms and conditions of the Option, will be binding upon Employee. If the
Committee determines that no assumption or substitution will be made, the
Committee will give notice of this determination to Employee, whereupon Employee
will have the right for a period of 30 days following the notice to exercise in
full or in part the unexercised and unexpired portion of this Option, all of
which will become fully and immediately vested without regard to the limitation
on exercisability specified in Section 2.1(a) above. Upon the expiration of this
30-day period, the Option will expire to the extent not earlier exercised.

(c) The Committee will exercise its discretion in connection with the
determinations under this Section 2.4 in good faith and in a uniform and
nondiscriminatory manner with respect to all participants under the Plan.

3. EXERCISE OF OPTION

3.1 Partial Exercise Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the Option or portion thereof becomes unexercisable under
Section 2.3; provided, however, that each partial exercise will be for not less
than 100 Shares and must be for whole Shares only.

 

3



--------------------------------------------------------------------------------

3.2 Manner of Exercise The Option, or any exercisable portion thereof, may be
exercised solely by delivery to Corporation’s Secretary or his office of all of
the following prior to the time when the Option or such portion becomes
unexercisable under Section 2.3:

(a) A written notice complying with the applicable rules established by the
Committee stating that the Option, or a portion thereof, is exercised. The
notice must be signed by Employee or other person then entitled to exercise the
Option or such portion.

(b) Full payment to Corporation for the Shares with respect to which such Option
or portion is exercised, which must be:

(i) In cash; or

(ii) In Shares owned by Employee, duly endorsed for transfer to Corporation,
with a Fair Market Value on the date of delivery equal to the aggregate purchase
price of the Shares as to which the Option is exercised; or

(iii) In Shares issuable to Employee upon exercise of the Option, with a Fair
Market Value on the date of delivery equal to the aggregate purchase price of
the Shares as to which the Option is exercised; or

(iv) By delivery of a notice that Employee has placed a market sell order with a
broker with respect to Shares then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to Corporation in satisfaction of the purchase price of the
Shares as to which the Option is exercised.

(c) A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by Employee or other person then entitled to exercise such
Option or portion as the Committee in its discretion, determines is necessary or
appropriate to effect compliance with the Securities Act of 1933 and any other
federal or state securities laws or regulations. Without limiting the generality
of the foregoing, such agreement may provide that (i) as of the date of any
subsequent transfer of the Shares acquired on exercise of the Option (the
“Option Shares”), the Committee may require an opinion of counsel acceptable to
it to the effect that such transfer of the Option Shares does not violate the
Securities Act of 1933, and (ii) Corporation may issue stop-transfer orders
covering the Option Shares. Share certificates evidencing Option Shares will
bear an appropriate legend referring to the provisions of this subsection
(c) and the agreements herein. The written representation and agreement referred
to in the first sentence of this subsection (c) will not be required if the
Shares to be issued pursuant to such exercise have been registered under the
Securities Act of 1933, and such registration is then effective in respect of
such Shares.

(d) Full payment to Corporation (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option. Such payment may be in cash, in Shares owned by
Employee, duly endorsed for transfer, with a Fair Market Value equal to the sums
required to be withheld, in Shares issuable to Employee upon exercise of the
Option with a Fair Market Value equal to the sums required to be withheld, or in
any combination of the foregoing methods of payment.

(e) In the event the Option or portion is exercised pursuant to Section 4.1 by
any person or persons other than Employee, appropriate proof of the right of
such person or persons to exercise the Option.

3.3 Rights as Shareholder The holder of the Option is not, and does not have any
of the rights or privileges of, a shareholder of Corporation in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such Shares have been issued by Corporation to such
holder.

 

4



--------------------------------------------------------------------------------

4. OTHER PROVISIONS

4.1 Option Not Transferable Neither the Option nor any interest or right therein
or part thereof may be sold, pledged, assigned, or transferred in any manner
other than by will or the laws of descent and distribution, unless and until
such Option has been exercised, or the Shares underlying such Option have been
issued, and all restrictions applicable to such Shares have lapsed. Neither the
Option nor any interest or right in the Option or part thereof will be liable
for the debts, contracts or engagements of Employee or his successors in
interest or will be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof will be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

4.2 Shares to Be Reserved Corporation will at all times during the term of the
Option reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement.

4.3 Notices Any notice to be given under the terms of this Agreement to
Corporation must be addressed to Corporation in care of its Secretary, and any
notice to be given to Employee will be addressed to him at the address given
beneath his signature. By a notice given pursuant to this Section 4.3, either
party may designate a different address for notices to be given. Any notice
which is required to be given to Employee will, if Employee is then deceased, be
given to Employee’s personal representative if such representative has
previously informed Corporation of his status and address by written notice
under this Section 4.3. Any notice will be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as pursuant to this Section and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

4.4 Titles Titles are provided in this Agreement for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

4.5 Construction This Agreement will be administered, interpreted and enforced
under the internal laws of the State of Oregon without regard to conflicts of
laws thereof.

4.6 Conformity to Securities Laws Employee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933 and the Exchange Act and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation Rule 16b-3. Notwithstanding anything herein to the
contrary, the Plan will be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement will be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

4.7 Definition of Terms All capitalized terms used in this Agreement without
definition have the meanings ascribed to such terms in the Plan.

 

RENTRAK CORPORATION By  

 

Its: Chief Executive Officer

 

 

Address:  

 

 

 

Employee’s Taxpayer Identification Number:                     

 

5